Citation Nr: 1738761	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-16 412A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claim of entitlement to service connection for PTSD.

In January 2010, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has several competing psychiatric diagnoses in his treatment records, the Board has expanded the Veteran's claim for service connection for PTSD to claims of service connection for PTSD, and depression.

There are VA treatment records that were added to the claims file after the January 2016 Supplemental Statement of the Claim for which there is not an automatic waiver of initial AOJ consideration.  On review, these records show ongoing treatment and contentions that remain the same as those established in other records reviewed by the RO in connection with the PTSD claim decided herein.  Thus, the additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of the evidence in relation to the acquired psychiatric disorder claims is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flossing to the Veteran are to be avoided).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in order to confirm the Veteran's claimed in service stressors.  A denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the Joint Service Records Research Center (JSRRC), National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.

In April 2010 the Board directed the RO to verify the Veteran's reported in service stressors.  By a March 2011 VA memorandum, the RO made a formal finding  as to a lack of information required to corroborate stressors associated with the claim of service connection for PTSD.  The VA memorandum documented all steps taken by VA including contacting the Air Force Historical Research Agency in November 2010 and receiving a response in May 2010, contacting JSRRC in February 2011 and receiving a negative response in March 2011.  In November 2013, the Board remanded the claim because neither the Veteran, nor his representative was notified of the Formal Finding of Unavailability.  The RO was also to advise the Veteran that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence"). 

In November 2015, the RO complied with the aforementioned duty to notify and assist directive; informing the Veteran of the Formal Finding of Unavailability in March 2011 and asking the Veteran to include any buddy certificates or letters that may assist in the verification of claimed in service stressors.   To date no further information regarding the confirmation of the Veteran's claimed in service stressors has been received from the Veteran.
In the March 2011 Formal Finding of Unavailability, an attachment accompanied a letter to the Veteran, in which the Air Force Historical Research Agency describes an aircraft crash near St. Michel, France during the period of July 1st and September 30th in 1969.  Further, the attachment states that six (6) security police personnel were deployed from the 36th Security Police Squadron "and required security operations, IAW AFR 355-7, were established and maintained for six (6) days."  See Attachment to March 2011 Formal Finding of Unavailability.  

Additionally, the attachment indicates that an aircraft crashed 25 nautical miles southwest of Metz, France in August 1969.  In this crash, an aircraft commander was killed.   Id.  Military personnel records confirm the Veteran was located at Spangdahlem Air Base in Germany and a member of the 36th SPS with the duty title of security guard until at least November 1969.  

Accordingly, the issue of service connection for an acquired psychiatric disorder to include PTSD and depression are REMANDED for the following actions:

1.  Contact the JSRRC, Air Force Historical Research Agency and any other appropriate agency to obtain verification of the following:

a.  Was the Veteran one of six security police squadron deployed to the aircraft crash in St. Michel, France?  

b. Reports indicate that the pilot of the aircraft ejected before the crash but was killed.  The Veteran has claimed the smell of burning flesh as a stressor.  Confirm whether the body of the aircraft commander was burned.  

c.  Any further details or accident reports involving both the aircraft crash in St. Michel, France and the aircraft crash in Metz, France that allows for a determination of the aforementioned.

2.  If the Veteran's reported in service stressors have been verified schedule the Veteran for a VA examination to determine if the Veteran's PTSD and depression are related to service.  The entire claims file must be made available to the examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatment records, statements of the Veteran, and any verified stressors.

The examiner should conduct a complete history and physical and offer an opinion as to whether the PTSD at least as likely as not had its onset in service, is related to service or was aggravated by service or a service connected disability.

The examiner should conduct a complete history and physical and offer an opinion as to whether the depression at least as likely as not had its onset in service, is related to service or was aggravated by service or a service connected disability.

3.  After completion of the above and any additional development deemed necessary, the appeal of service connection for an acquired psychiatric disorder, to include PTSD and depression, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans'  Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).


Department of Veterans Affairs


